NOTE: This order is n0nprecedeutial.
United States Court of AppeaIs
for the FederaI Circuit
CHINA FIRST PENCIL CO., LTD.,
SHANGHAI THREE STAR STATIONERY
INDUSTRY CO., LTD., AND SHANGHAI FOREIGN
TRADE CORP.,
Plaintiffs-Appellees,
AND
SHANDONG RONGXIN IMPORT & EXPORT CO.,
LTD.,
Plain,tiff, `
V.
UNITED STATES,
Defendant-Appellee,
AND
SANFORD, L.P. AND
MUSGRAVE PENCIL CO., INC.,
Defen,dants-Appellants.
2011-1237
Appea1 from the United States C0urt of Internati0na1
Trade in case n0. 09-CV-0325, Judge Greg0ry W. Carman.
ON MOTION

CHINA FIRST PENCIL V. US
2
ORDER
China First Penci1 Co., Ltd., et al move for a 14-day
extension of tin1e, until July 27, 2U11, for all appellees to
file their briefs,
Upon consideration thereof
lT IS ORDERED THATZ
The motion is granted
JUL 20 2011
Date
cc: Franois J. Sailer, Esq.
George W. Thompson, Esq.
Carrie A. DunS1no1'e, Esq.
s21
FOR THE COURT
/S/ J an Horba1y
Jan H0rbaly
Clerk
lo
l ll
“~S¢s2veY2E.'lzz:e't=::°"
JUL 20 2011
JAN HORBALY
CLERK